Citation Nr: 0105019	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-00 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
veteran's service-connected left foot disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


REMAND

The veteran had active service from September 1959 to August 
1961.  

In a rating decision dated in July 1990 the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
granted service connection for nonunion fracture of the 
tarsonavicular in the left foot, and evaluated the disability 
as noncompensable.  The effective date of the grant was July 
24, 1990.  The veteran expressed disagreement with the 
evaluation, and subsequently perfected an appeal as to his 
claim for a higher original evaluation.

In a May 1992 rating decision the RO reclassified the 
veteran's left foot disability as traumatic degenerative 
joint disease of the fourth and fifth metatarsals at the 
cuboid articulation of the left foot, and increased the 
evaluation for the left foot disability to 10 percent, 
effective July 24, 1990.  The rating sheet shows that the RO 
considered this a full grant of the benefit sought on appeal.  
However, in the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a veteran is generally presumed to be seeking the 
maximum available benefit.  AB v. Brown, 6 Vet. App. 35 
(1993).

In October 1999, the RO denied an evaluation in excess of 10 
percent for the left foot disability.  

In connection with his appeal, the veteran testified via 
videoconference before the undersigned member of the Board in 
September 2000; a transcript of that hearing is associated 
with the claims file.  The veteran accepted such in lieu of 
an "in-person" hearing before a Board member.  See 38 C.F.R. 
§ 20.700(e) (2000).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The RO has 
not had an opportunity to evaluate the veteran's claim in 
accordance with Fenderson.

By way of history, service medical records show that the 
veteran underwent arthrodesis of the talonavicular joint in 
the left foot in August 1960.  By rating decision dated in 
December 1990, the RO established service connection for a 
left foot disability, characterizing it as a nonunion 
fracture, talonavicular, left foot with postoperative 
arthrodesis of the talonavicular joint and assigned a zero 
percent evaluation under Diagnostic Code 5284.  By rating 
decision dated in May 1992, the RO characterized the 
disability as traumatic degenerative joint disease of the 4th 
and 5th metatarsals cuboid articulation of the left foot and 
increased the evaluation to 10 percent under Diagnostic Code 
5284.  

An August 1999 report of VA examination and addendum note the 
veteran's history of pain and swelling and suggest that he 
has pes cavus, bilaterally.  The examiner did not comment on 
the origin of the condition.  Further, the examiner noted 
limited range of motion but did not specify whether the 
limitation is in plantarflexion or dorsiflexion.  To properly 
evaluate the veteran's claim, all of the manifestations of 
his service-connected left foot disability should be 
considered.  

Accordingly, this case is REMANDED for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
his left foot disability.  The RO should 
then take all necessary steps to obtain 
copies of any records not already 
contained in the claims folder.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2))

2.  The veteran should be afforded an 
examination to determine the severity 
of the service connected left foot 
disability.  The examiner should review 
the veteran's claims folder including a 
copy of this remand.  All necessary 
tests or studies, to include range of 
motion studies, should be performed.  
After the entire claims folder, 
including service medical records, has 
been reviewed, the examiner should 
express an opinion as to whether the 
disability is characterized as severe, 
moderately severe, or mild.  

The examiner should determine whether the 
left foot disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner is also requested to 
express an opinion as to whether there 
is malunion or nonunion of the tarsal 
or metatarsal bones, and if so, whether 
such malunion or nonunion is moderate, 
moderately severe, or severe.

The examiner is further requested to 
comment on the presence or absence of 
claw foot.  If claw foot is present and 
attributable to the service-connected 
left foot injury, the examiner should 
report whether there is marked 
contracture of the plantar fascia with 
dropped forefoot, all toes are hammer 
toes, there are very painful 
callosities, or there is a marked varus 
deformity.

Additionally, the examiner should 
comment on whether there is no 
effective function of the left foot 
other than that which would be equally 
well served by an amputation stump 
below the knee with a prosthetic 
device.

Finally, the examiner is requested to 
express an opinion as to whether the 
record reveals any periods since July 
1990, when the veteran's left foot 
disability was more or less severe than 
that shown on the current examination.  

All findings should be reported in 
detail, a complete rationale should be 
given for any opinion expressed.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions, and the Court's opinion in 
Fenderson.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




